DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/962,798 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter:
Instant claims 1 and 5 and claims 1 and 7 of the ‘798 application recite a base steel sheet, a glass film in contact with the base steel sheet (claims 1 and 7 of the ‘798 application recites a lower layer and one option for the lower layer is a glass film), and an insulation coating in contact with the glass film and that mainly includes a phosphate and a colloidal silica.
Instant claims 1 and 5 and claims 1 and 7 of the ‘798 application recite the base steel sheet having a composition, by mass%, as follows:
Instant claims 1 and 5	Claims 1 and 7 of the ‘798 application
C: 0.085% or less	C: 0.085% or less
Si: 0.80 to 7.00%	Si: 0.80 to 7.00%
Mn: 0.05 to 1.00%	Mn: 0.05 to 1.00%

N: 0.012% or less	N: 0.0040% or less
Seq (i.e. S + 0.406·Se): 0.015% or less	Seq (i.e. S + 0.406·Se): 0.015% or less
B: 0.0005 to 0.0080% 	B: 0.0005 to 0.0080%
Balance Fe and impurities	remainder of Fe and impurities
The ranges for each of these elements overlap or are identical and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.
Instant claims 1-5 differ from claims 1-7 of the ‘798 application insofar as reciting properties (e.g. BN location, BN average particle size, BN number density, B emission intensities, and ratio of major axis to a minor axis of BN) that are necessarily present in the ‘798 application because both the instant application and the ‘798 application recite substantially identical materials treated in a substantially identical manner, as outlined below, and therefore have substantially identical properties and functions, absent an objective showing.  See MPEP § 2112.01.
Instant application (paragraph number)
‘798 application (paragraph number)
Heat silicon steel slab to 1100-1250°C and hot roll (0079-0080)
Heat silicon steel slab to 1100-1250°C and hot roll (0075-0077)
Annealing then cold-rolling (0082 and 0085)
Annealing then cold-rolling (0078-0081)
Decarburization annealing at 770-950°C (0087)
Decarburization annealing at 770-950°C (0082-0083)
Increase nitrogen in the steel to be 40-1000 ppm (0088)
Increase nitrogen in the steel to be 40-1000 ppm (0084-0085)
Apply annealing separator (0090)
Apply annealing separator (0086)
2 atmosphere at ≤50 °C/hr in the temperature range of 1200 to 1000°C and at ≤30 °C/hr in the temperature range of 1000 to 600°C (0091-0093, 0099)
Final annealing: heating rate in temperature range of 1000-1100°C is ≤15 °C/hr, or held at 1000-1100°C for ≥10 hrs, then purification annealing at about 1200°C for 10-30 hrs, followed by cooling in H2 atmosphere at ≤50 °C/hr in the temperature range of 1200 to 1000°C and at ≤30 °C/hr in the temperature range of 1000 to 600°C (0087-0089, 0095)


While not specifying identical properties in instant claims 1-5 as the properties recited in claims 1-7 of the ‘798 application, it would have been obvious to one of ordinary skill in the art before the effective filing date as obvious variants of the ‘798 application as both applications disclose substantially identical materials treated in a substantially identical manner and therefore have substantially identical properties and functions, absent an objective showing.  See MPEP § 2112.01.  The courts have held that claiming another property that is necessarily present in the composition of another disclosure does not necessarily make the claim patentable.  See MPEP § 2112(I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/422,219 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter:
Instant claims 1 and 5 and claim 1 of the ‘219 application recite a base steel sheet, an intermediate layer or film in contact with the base steel sheet, and an insulation coating in contact with the intermediate layer or film and that mainly includes a phosphate and a colloidal silica.
Instant claims 1 and 5 and claim 1 of the ‘219 application recite the base steel sheet having a composition, by mass%, as follows:
Instant claims 1 and 5	Claim 1 of the ‘219 application
C: 0.085% or less	C: 0.085% or less
Si: 0.80 to 7.00%	Si: 0.80 to 7.00%
Mn: 0.05 to 1.00%	Mn: 0.05 to 1.00%
Acid soluble Al: 0.010 to 0.065%	Acid-soluble Al: 0.010 to 0.065%
N: 0.012% or less	N: 0.0040% or less
Seq (i.e. S + 0.406·Se): 0.015% or less	S: 0.0100% or less
Note: Seq provides that S may be ≤0.015%
B: 0.0005 to 0.0080% 	B: 0.0005 to 0.0080%
Balance Fe and impurities	remainder of Fe and impurities
The ranges for each of these elements overlap and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.
Instant claims 1 and 5 and claim 1 of the ‘219 application recite BN having an average particle size of 50 to 300 nm.
Instant claims 1 and 5 recite a number density of BN being 2x106 to 2x1010 pieces/mm2, whereas claim 2 or the ‘219 application recites a number density of BN being 2x106 or more.  These ranges overlap.  See MPEP § 2144.05.
Instant claims 1 and 5 recite BN being in a region which is from an interface between the film and the insulation coating till 5 µm toward the base steel sheet in a depth direction, whereas claim 1 of the ‘219 application recites BN being present on a surface layer of the intermediate layer.  However, these regions overlap as both include the interface between the intermediate layer or film and the insulation coating.
Instant claims 1 and 5 recites a B emission intensity obtained inside the film is more than a B emission intensity obtained inside the base steel sheet, whereas claim 1 of the ‘219 application recites a B emission intensity that is greater at d/100 (i.e. near the interface of the intermediate layer and the insulation coating) than at d/10 (i.e. near the interface of the intermediate layer and the base steel sheet).  Following this trend of decreasing intensity, it would have been obvious to one of ordinary skill that the B emission intensity would be even lower in the base steel sheet than the intensity at d/100 of the intermediate layer.
Instant claims 2 and 4 differ from claims 1-2 of the ‘219 application insofar as reciting properties (e.g. B emission intensity in the glass film relative to B emission intensity when Fe emission intensity becomes constant) that are necessarily present in the ‘219 application because both the instant application and the ‘219 application recite substantially identical materials treated in a substantially identical manner, as outlined below, and therefore have substantially identical properties and functions, absent an objective showing.  See MPEP § 2112.01.
Instant application (paragraph number)
‘219 application (paragraph number)
Heat silicon steel slab to 1100-1250°C and hot roll (0079-0080)
Heat silicon steel slab to 1100-1250°C and hot roll (0085-0086)

Annealing then cold-rolling (0087-0091)
Decarburization annealing at 770-950°C (0087)
Decarburization annealing at 770-950°C (0092-0093)
Increase nitrogen in the steel to be 40-1000 ppm (0088)
Increase nitrogen in the steel to be 40-1000 ppm (0094-0095)
Apply annealing separator (0090)
Apply annealing separator (0096)
Final annealing: heating rate in temperature range of 1000-1100°C is ≤15 °C/hr, or held at 1000-1100°C for ≥10 hrs, then purification annealing at about 1200°C for 10-30 hrs, followed by cooling at ≤50 °C/hr in the temperature range of 1200 to 1000°C and at ≤30 °C/hr in the temperature range of 1000 to 600°C (0091-0093)
Final annealing: heating rate in temperature range of 1000-1100°C is ≤15 °C/hr, or held at 1000-1100°C for ≥10 hrs, then purification annealing at about 1200°C for 10-30 hrs, followed by cooling at ≤50 °C/hr in the temperature range of 1200 to 1000°C and at ≤30 °C/hr in the temperature range of 1000 to 600°C (0098-0100)


While not specifying identical properties in instant claims 1-5 as the properties recited in claims 1-2 of the ‘219 application, it would have been obvious to one of ordinary skill in the art before the effective filing date as obvious variants of the ‘219 application as both applications disclose substantially identical materials treated in a substantially identical manner and therefore have substantially identical properties and functions, absent an objective showing.  See MPEP § 2112.01.  The courts have held that claiming another property that is necessarily present in the composition of another disclosure does not necessarily make the claim patentable.  See MPEP § 2112(I).
Instant claims 3 and 4 and claim 1 of the ‘219 application recite a ratio of a major axis to a minor axis of BN is 1.5 or less.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by, or in the alternative under 35 U.S.C. 103 as obvious over, Takahashi et al. (US PGPub. No. 2013/0292006, previously cited).
Claims 1 and 5:  Takahashi teaches a grain-oriented electrical steel sheet that is a steel sheet having a glass coating film on the steel sheet surface and a secondary coating film (i.e. an insulation 
Instant application (paragraph number)
Takahashi (paragraph number)
Heat silicon steel slab to 1100-1250°C and hot roll (0079-0080)
Heat silicon steel slab to 1100-1250°C and hot roll (0078)
Annealing then cold-rolling (0082 and 0085)
Annealing then cold-rolling (0078)
Decarburization annealing at 770-950°C (0087)
Decarburization annealing at 840°C (0078)
Increase nitrogen in the steel to be 40-1000 ppm (i.e. 0.004-0.1 mass%) (0088)
Increase nitrogen content in the steel to be 0.022 mass% (0078)
Apply annealing separator (0090)
Apply annealing separator (0078)

Finish annealing: heating rate in temperature range of 1000-1100°C is ≤15 °C/hr or held at 1000-1100 °C for ≥10 hrs (0197), and heated to 1200°C for finish annealing (0200), wherein finish annealing includes purification annealing where the steel sheet is held at about 1200°C for a long time (0003)


Claim 2: The claimed emission intensities are considered to be present in the grain oriented electrical steel sheet taught by Takahashi because the materials and method of manufacture are substantially identical to the materials and method of the instant application and therefore have substantially identical properties and functions, as outlined above regarding claim 1, absent an objective showing.  See MPEP § 2112.01.
Claims 3 and 4: Takahashi teaches where BN precipitates from B in solid solution (paragraph 0123), and so is considered to have the claimed ratio of major axis to minor axis because the shape of BN tends to be spherical in order to reduce the surface energy when precipitated from solid solution per applicant’s disclosure (instant specification, paragraph 0048), absent an objective showing.  See MPEP § 2112.01.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han et al. (US PGPub. No. 2018/0002772) teaches a grain-oriented electrical steel sheet having an overlapping composition that is made by a similar method of manufacture. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784